—Order, Supreme Court, Bronx County (Howard Silver, J.), entered April 1, 2002, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied and the complaint reinstated.
Plaintiff allegedly sustained personal injuries as a result of a slip and fall on snow and ice located on the sidewalk in front of defendant’s premises. Although there is some conflicting testimony, including a sworn affidavit of plaintiff and an eyewitness account, as to whether plaintiff fell in front of defendant’s premises, there is also testimony that defendant’s employees undertook to remove snow and ice from the alleged site of the subject incident. While it is well settled that a property owner does not bear the responsibility of removing snow and ice from the public sidewalk, once the property owner undertakes that task, he or she must do so with reasonable care (see Velazquez v Pereira, 257 AD2d 432 [1999]; Glick v City of New York, 139 AD2d 402 [1988]). In light of the foregoing, questions of material fact exist as to the actual situs of the occurrence as well as the nature and extent of defendant’s snow and ice removal from the subject sidewalk, thereby precluding summary relief (see Santiago v New York City Hous. Auth., 274 AD2d 335 [2000]). Concur — Tom, J.P., Saxe, Ellerin, Lerner and Gonzalez, JJ.